DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection-Specification:
The objection to the specification has been withdrawn.

Objection- Claims:
The objection to claim 1 is maintained due to new issues as discussed below.

Claim Rejections - 35 USC § 103
In regards to claim 1, the Applicant discloses that the LaGrange does not teach that “ the switch and the detonator are both located in the same tandem sub” as required by claim 1.
The term “tandem sub” is very broadly recited  in claim 1 because the claim only recites “tandem sub” without further defining what structures/features the “tandem sub” entails such that the limitation can be given a specific interpretation. Due to the broad recitation of the limitation “tandem sub”, LaGrange does disclose the limitation “installing at least at least one detonator in the at least one tandem sub… installing an arming switch in the tandem sub” because the detonators 214a,b,c are within the same tubular assembly 200 as the switches 100a,b,c such that all of the  detonators 214a,b,c are directly connected to the corresponding switches 100a,b,c to fire the corresponding perforating guns 210a,b c (pp[0022]-pp[0024]). Therefore, one of ordinary skill in the art can deduce that the detonators 214a,b,c and the switches 100a,b,c are part of the same tubular assembly.  
If the Applicant requires that the limitation “tandem sub” is to be interpreted in a specific manner and has some specific structural significance for the claim, then the Applicant must recite such specifics in the claim. Otherwise, the Applicant’s arguments would require imparting limitations from the specification into the claims in contradiction of the Applicant’s  own specification (pp[0033]).
	The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.
For at least the above reasons, the rejection to claim 1 will be maintained. 

	
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 7: The phrase “an arming switch” should read “the arming switch”. 
Claim 1, line 8: The term “arming” should be added after the term “the”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaGrange (U.S. Publication No. 20160215597) in view of Runkel (U.S. Publication No. 20120255842).
In regards to claim 1, LaGrange teaches a method for detonating a shaped charge comprising: 
assembling at least one perforating gun (perforating gun assembly 200; Fig. 3, pp[0021] to at least one tandem sub (the tandem sub including at least subs 210a/b; Fig. 1); 
installing at least one perforating shaped charge (unnumbered shaped charges below detonators 214b,c;Fig. 3, pp[0003]) in the at least one perforating gun (200; Fig. 3);
 installing at least at least one detonator (detonator 214b, c; Fig. 3, pp[0021]) in the at least one tandem sub (Fig. 3);
installing an arming switch (100a, b; Fig. 3) in the tandem sub (210a, b);
 assembling the arming switch (100a, b; Fig. 3) for a downhole perforating gun (200) with a firing piston (piston 132; Fig. 1) having a distal end along (along 130 and 136; Fig. 1) protruding from the arming switch (a portion of the distal end protrudes from the switch 100; Fig. 1); 
machining a groove on a distal end of the piston (piston 132 has multiple grooves along 130 and 136); 
engaging a support bushing (136) on the distal end of the piston (136 is along a distal end of the piston 132; Fig. 1), wherein the support bushing is located between a switch housing (housing of 100) and the machined groove (groove in which 136 is disposed; Fig. 1); and 
installing a retaining device (222) on the machined groove (Fig. 1), wherein the retaining device (222) engages with the support bushing (136).  
	LaGrange does not explicitly teach installing a detonating cord between the detonator and the at least one shaped charge.
	Runkel, drawn to a perforating gun switch, disclose installing a detonating cord (detonating cord 25; Fig, 2, pp[0029]) between the detonator (27) and the at least one shaped charge (23).
	Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified LaGrange such that it includes a detonating cord as a well-known structure in the art to detonate shaped charges on a perforating gun assembly (pp[0032]).  

In regards to claim 2, the combination of LaGrange and Runkel teaches the method of claim 1.
LaGrange further teaches detonating a second shaped charge (“A detonator 214a is configured to detonate the perforating gun 210a, a detonator 214b is configured to detonate the perforating gun 210b, and a detonator 214c is configured to detonate the perforating gun 210c”; pp[0021], Fig. 3), wherein the detonation activates the switch and arms the at least one detonator (pp[0020]).  

In regards to claim 3, the combination of LaGrange and Runkel teaches the method of claim 1.
LaGrange  further teaches electrically activating the at least one detonator (pp[0019]-[0021]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAMIA QUAIM/Examiner, Art Unit 3676                          

                                                                                                                                                                              /CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676